Exhibit 10.8
NORTHROP GRUMMAN
OFFICERS RETIREMENT ACCOUNT CONTRIBUTION PLAN
(Effective as of January 1, 2011)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  INTRODUCTION     1             ARTICLE I DEFINITIONS     1  
 
  1.1   Definitions     1             ARTICLE II PARTICIPATION     4  
 
  2.1   In General     4  
 
  2.2   Disputes as to Employment Status     4             ARTICLE III CREDITS
TO ACCOUNTS     4  
 
  3.1   Accounts     4  
 
  3.2   Company Contribution Credits     5  
 
  3.3   Earnings Credits     5  
 
  3.4   Valuation of Accounts     5  
 
  3.5   Use of a Trust     5  
 
  3.6   Investment Return Not Guaranteed     5             ARTICLE IV VESTING
AND FORFEITURES     6  
 
  4.1   In General     6  
 
  4.2   Exceptions     6             ARTICLE V DISTRIBUTIONS     6  
 
  5.1   Normal Distribution Rules     6  
 
  5.2   Effect of Taxation     6  
 
  5.3   Permitted Delays     7  
 
  5.4   Payments Not Received At Death     7  
 
  5.5   Inability to Locate Participant     7  
 
  5.6   Committee Rules     7             ARTICLE VI ADMINISTRATION     7  
 
  6.1   Committees     7  
 
  6.2   Committee Action     8  
 
  6.3   Powers and Duties of the Administrative Committee     8  
 
  6.4   Powers and Duties of the Investment Committee     9  
 
  6.5   Construction and Interpretation     9  
 
  6.6   Information     9  
 
  6.7   Committee Compensation, Expenses and Indemnity     9  
 
  6.8   Claims     10             ARTICLE VII MISCELLANEOUS     10  
 
  7.1   Unsecured General Creditor     10  
 
  7.2   Restriction Against Assignment     10  
 
  7.3   Restriction Against Double Payment     11  
 
  7.4   Withholding     11  
 
  7.5   Amendment, Modification, Suspension or Termination     11  
 
  7.6   Governing Law     12  
 
  7.7   Receipt and Release     12  
 
  7.8   Payments on Behalf of Persons Under Incapacity     12  

i



--------------------------------------------------------------------------------



 



                 
 
  7.9   Limitation of Rights and Employment Relationship     12  
 
  7.10   Headings     12  
 
  7.11   Liabilities Transferred to HII     12  

ii



--------------------------------------------------------------------------------



 



     INTRODUCTION
                    The Northrop Grumman Officers Retirement Account
Contribution Plan (the “Plan”) was adopted effective as of October 1, 2009. This
restatement amends the Plan effective January 1, 2011.
                    This Plan is intended (1) to comply with section 409A of the
Internal Revenue Code, as amended (the “Code”) and official guidance issued
thereunder, and (2) to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974. Notwithstanding any other provision of this Plan, this
Plan shall be interpreted, operated and administered in a manner consistent with
these intentions.
ARTICLE I
DEFINITIONS
          1.1     Definitions
                    Whenever the following words and phrases are used in this
Plan, with the first letter capitalized, they shall have the meanings specified
below.
                    “Account” shall mean the recordkeeping account set up for
each Participant to keep track of amounts to his or her credit.
                    “Administrative Committee” means the committee in charge of
Plan administration, as described in Article VI.
                    “Affiliated Companies” shall mean the Company and any entity
affiliated with the Company under Code sections 414(b) or (c).
                    “Beneficiary” or “Beneficiaries” shall mean the person or
persons, including a trustee, personal representative or other fiduciary, last
designated in writing by a Participant in accordance with procedures established
by the Administrative Committee to receive the benefits specified hereunder in
the event of the Participant’s death.
                    (a)     No Beneficiary designation shall become effective
until it is filed with the Administrative Committee.
                    (b)     Any designation shall be revocable at any time
through a written instrument filed by the Participant with the Administrative
Committee with or without the consent of the previous Beneficiary.
                              No designation of a Beneficiary other than the
Participant’s spouse shall be valid unless consented to in writing by such
spouse. If there is no such designation or if there is

1



--------------------------------------------------------------------------------



 



no surviving designated Beneficiary, then the Participant’s surviving spouse
shall be the Beneficiary. If there is no surviving spouse to receive any
benefits payable in accordance with the preceding sentence, the duly appointed
and currently acting personal representative of the Participant’s estate (which
shall include either the Participant’s probate estate or living trust) shall be
the Beneficiary. In any case where there is no such personal representative of
the Participant’s estate duly appointed and acting in that capacity within
90 days after the Participant’s death (or such extended period as the
Administrative Committee determines is reasonably necessary to allow such
personal representative to be appointed, but not to exceed 180 days after the
Participant’s death), then Beneficiary shall mean the person or persons who can
verify by affidavit or court order to the satisfaction of the Administrative
Committee that they are legally entitled to receive the benefits specified
hereunder. Any payment made pursuant to such determination shall constitute a
full release and discharge of the Plan, the Administrative Committee and the
Company. A Participant will automatically revoke a designation of a spouse as
primary beneficiary upon the dissolution of their marriage.
                    (c)     In the event any amount is payable under the Plan to
a minor, payment shall not be made to the minor, but instead be paid (1) to that
person’s living parent(s) to act as custodian, (2) if that person’s parents are
then divorced, and one parent is the sole custodial parent, to such custodial
parent, or (3) if no parent of that person is then living, to a custodian
selected by the Administrative Committee to hold the funds for the minor under
the Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in
which the minor resides. If no parent is living and the Administrative Committee
decides not to select another custodian to hold the funds for the minor, then
payment shall be made to the duly appointed and currently acting guardian of the
estate for the minor or, if no guardian of the estate for the minor is duly
appointed and currently acting within 60 days after the date the amount becomes
payable, payment shall be deposited with the court having jurisdiction over the
estate of the minor. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Plan, the Administrative
Committee and the Company.
                    (d)     Payment by the Affiliated Companies pursuant to any
unrevoked Beneficiary designation, or to the Participant’s estate if no such
designation exists, of all benefits owed hereunder shall terminate any and all
liability of the Affiliated Companies.
                    “Board” shall mean the Board of Directors of the Company.
                    “Code” shall mean the Internal Revenue Code of 1986, as
amended.
                    “Committees” shall mean the Committees appointed as provided
in Article VI.
                    “Company” shall mean Northrop Grumman Corporation and any
successor.
                    “Company Contributions” shall mean credits to a
Participant’s Account, as described in Section 3.2.
                    “Compensation” shall be “compensation” as defined by
Section 5.01 of the NGSP.
                    “Eligible Employee” shall mean any Employee who meets the
following conditions:

2



--------------------------------------------------------------------------------



 



                    (a)     he or she is an elected or appointed officer of an
Affiliated Company other than Vinnell Corporation, Component Technologies or
Premier America Credit Union;
                    (b)     he or she is not eligible to accrue benefits under a
Company-sponsored qualified defined benefit pension plan;
                    (c)     he or she is not eligible to actively accrue
benefits under Appendix F (“CPC SERP”), Appendix G (“OSERP”), or Appendix I
(“OSERP II”) of the Northrop Grumman Supplemental Plan 2; and
                    (d)     he or she is not otherwise designated as being
ineligible to participate in the Plan.
                    “Employee” shall mean any common law employee of the
Affiliated Companies who is classified as an employee by the Affiliated
Companies.
                    “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as it may be amended from time to time.
                    “Investment Committee” means the committee in charge of
investment aspects of the Plan, as described in Article VI.
                    “Key Employee” means an employee treated as a “specified
employee” under Code section 409A(a)(2)(B)(i) of the Company or the Affiliated
Companies (i.e., a key employee (as defined in Code section 416(i) without
regard to paragraph (5) thereof)) if the Company’s or an Affiliated Company’s
stock is publicly traded on an established securities market or otherwise. The
Company shall determine in accordance with a uniform Company policy which
Participants are Key Employees as of each December 31 in accordance with IRS
regulations or other guidance under Code section 409A, provided that in
determining the compensation of individuals for this purpose, the definition of
compensation in Treas. Reg. § 1.415(c)-2(d)(3) shall be used. Such determination
shall be effective for the twelve (12) month period commencing on April 1 of the
following year.
                    “NGSP” means the Northrop Grumman Savings Plan.
                    “Participant” shall mean any Eligible Employee who
participates in this Plan in accordance with Article II.
                    “Plan” shall be the Northrop Grumman Officers Retirement
Account Contribution Plan.
                    “Separation from Service” means a “separation from service”
within the meaning of Code section 409A.

3



--------------------------------------------------------------------------------



 



ARTICLE II
PARTICIPATION
          2.1     In General
                    (a)     An Employee shall automatically become a Participant
and eligible for Company Contributions as of the later of October 1, 2009 or the
date the Employee becomes an Eligible Employee.
                    (b)     An individual will cease to be a Participant when he
or she no longer has a positive balance in his or her Account.
          2.2     Disputes as to Employment Status
                    (a)     Because there may be disputes about an individual’s
proper status as an Employee or non-Employee, this Section describes how such
disputes are to be handled with respect to Plan participation.
                    (b)     The Affiliated Companies will make the initial
determination of an individual’s employment status.
                              (1)     If an individual is not treated by the
Affiliated Companies as a common law employee, then the Plan will not consider
the individual to be an “Eligible Employee” and he or she will not be entitled
to participate in the Plan.
                              (2)     This will be so even if the individual is
told he or she is entitled to participate in the Plan and given a summary of the
plan or other actions are taken indicating that he or she may participate.
                    (c)     Disputes may arise as to an individual’s employment
status. As part of the resolution of the dispute, an individual’s status may be
changed by the Affiliated Companies from non-Employee to Employee. Such
Employees are not Eligible Employees and will not be entitled to participate in
the Plan.
ARTICLE III
CREDITS TO ACCOUNTS
          3.1     Accounts
                    The Administrative Committee shall establish and maintain a
recordkeeping Account for each Participant under the Plan.

4



--------------------------------------------------------------------------------



 



          3.2     Company Contribution Credits
                    If a Participant qualifies as an Eligible Employee during a
payroll period, the Participant’s Account shall be credited with a Company
Contribution as soon as practicable after the end of the payroll period. The
Company Contribution for a payroll period shall equal 4% of the Participant’s
Compensation for the payroll period.
          3.3     Earnings Credits
                    A Participant’s Account will be periodically credited with
earnings, gains and losses as if the Account was invested in the same investment
options as the Participant’s RAC Subaccount in the Northrop Grumman Savings
Excess Plan. If a Participant does not have such a RAC Subaccount, his Account
will be credited with earnings, gains and losses as if the Account was invested
in the qualified default investment alternative (“QDIA”) that applies to the
Participant under the NGSP.
          3.4     Valuation of Accounts
                    (a)     The valuation of Participants’ Accounts will reflect
earnings, losses, expenses and distributions, and will be made in accordance
with the rules and procedures of the Administrative Committee.
                    (b)     The Administrative Committee may set regular
valuation dates and times and also use special valuation dates and times and
procedures from time to time under unusual circumstances and to protect the
financial integrity of the Plan.
                    (c)     The Administrative Committee may use averaging
methods to determine values and accrue estimated expenses.
                    (d)     The Administrative Committee may change its
valuation rules and procedures from time to time and without prior notice to
Participants.
          3.5     Use of a Trust
                    The Company may set up a trust to hold any assets or
insurance policies that it may use in meeting its obligations under the Plan.
Any trust set up will be a rabbi trust and any assets placed in the trust shall
continue for all purposes to be part of the general assets of the Company and
shall be available to its general creditors in the event of the Company’s
bankruptcy or insolvency.
          3.6     Investment Return Not Guaranteed
                    Investment performance under the Plan is not guaranteed at
any level. Participants may lose all or a portion of the Company Contributions
credited to their Accounts due to poor investment performance.

5



--------------------------------------------------------------------------------



 



ARTICLE IV
VESTING AND FORFEITURES
          4.1     In General
                    A Participant shall become vested in his Account balance
upon completing three years of service. For this purpose, years of service shall
be calculated in the same manner as for purposes of determining vesting in
Retirement Account Contributions under the NGSP (including the treatment of a
break in service).
          4.2     Exceptions
                    The following exceptions apply to the vesting rule:
                    (a)     Forfeitures on account of a lost payee. See
Section 5.5.
                    (b)     Forfeitures under an escheat law.
                    (c)     Recapture of amounts improperly credited to a
Participant’s Account or improperly paid to or with respect to a Participant.
                    (d)     Expenses charged to a Participant’s Account.
                    (e)     Investment losses.
ARTICLE V
DISTRIBUTIONS
          5.1     Normal Distribution Rules
                    The vested balance in a Participant’s Account shall be
distributed in a lump sum upon a Participant’s Separation from Service.
Notwithstanding the foregoing, distribution will not be made to a Key Employee
upon a Separation from Service until the date which is six months after the date
of the Key Employee’s Separation from Service (or, if earlier, the date of death
of the Key Employee).
          5.2     Effect of Taxation
                    If Plan benefits are includible in the income of a
Participant under Code section 409A prior to actual receipt of the benefits, the
Administrative Committee shall immediately distribute the benefits found to be
so includible to the Participant.

6



--------------------------------------------------------------------------------



 



          5.3     Permitted Delays
                    Notwithstanding the foregoing, any payment to a Participant
under the Plan shall be delayed upon the Administrative Committee’s reasonable
anticipation of one or more of the following events:
                    (a)     The Company’s deduction with respect to such payment
would be eliminated by application of Code section 162(m); or
                    (b)     The making of the payment would violate Federal
securities laws or other applicable law;
                    (c)     provided, that any payment delayed pursuant to this
Section 5.3 shall be paid in accordance with Code section 409A.
          5.4     Payments Not Received At Death
                    In the event of the death of a Participant before receiving
a payment, payment will be made to his or her estate if death occurs on or after
the date of a check that has been issued by the Company. Otherwise, payment of
the amount will be made to the Participant’s Beneficiary.
          5.5     Inability to Locate Participant
                    In the event that the Administrative Committee is unable to
locate a Participant or Beneficiary within two years following the required
payment date, the amount allocated to the Participant’s Account shall be
forfeited.
          5.6     Committee Rules
                    All distributions are subject to the rules and procedures of
the Administrative Committee. The Administrative Committee may also require the
use of particular forms. The Administrative Committee may change its rules,
procedures and forms from time to time and without prior notice to Participants.
ARTICLE VI
ADMINISTRATION
          6.1     Committees
                    (a)     The Administrative Committee shall be appointed by
the Company.
                    (b)     An Investment Committee (referred to together with
the Administrative Committee as, the “Committees”), comprised of one or more
persons, shall be appointed by and serve at the pleasure of the Board (or its
delegate). The number of members comprising the Investment Committee shall be
determined by the Board, which may from time to time vary the number of members.
A member of the Investment Committee may resign by delivering a written

7



--------------------------------------------------------------------------------



 



notice of resignation to the Board. The Board may remove any member by
delivering a certified copy of its resolution of removal to such member.
Vacancies in the membership of the Investment Committee shall be filled promptly
by the Board.
          6.2     Committee Action
                    Each Committee shall act at meetings by affirmative vote of
a majority of the members of that Committee. Any determination of action of a
Committee may be made or taken by a majority of a quorum present at any meeting
thereof, or without a meeting, by resolution or written memorandum signed by a
majority of the members of the Committee then in office. A member of a Committee
shall not vote or act upon any matter which relates solely to himself or herself
as a Participant. The Chairman or any other member or members of each Committee
designated by the Chairman may execute any certificate or other written
direction on behalf of the Committee of which he or she is a member.
                    The Company shall appoint a Chairman from among the members
of the Administrative Committee and a Secretary who may or may not be a member
of the Administrative Committee. The Administrative Committee shall conduct its
business according to the provisions of this Article and the rules contained in
the current edition of Robert’s Rules of Order or such other rules of order the
Administrative Committee may deem appropriate. The Administrative Committee
shall hold meetings from time to time in any convenient location.
          6.3     Powers and Duties of the Administrative Committee
                    The Administrative Committee shall enforce the Plan in
accordance with its terms, shall be charged with the general administration of
the Plan, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the following:
                    (a)     To construe and interpret the terms and provisions
of this Plan and make all factual determinations;
                    (b)     To compute and certify to the amount and kind of
benefits payable to Participants and their Beneficiaries;
                    (c)     To maintain all records that may be necessary for
the administration of the Plan;
                    (d)     To provide for the disclosure of all information and
the filing or provision of all reports and statements to Participants,
Beneficiaries or governmental agencies as shall be required by law;
                    (e)     To make and publish such rules for the regulation of
the Plan and procedures for the administration of the Plan as are not
inconsistent with the terms hereof;
                    (f)     To appoint a Plan administrator or any other agent,
and to delegate to them such powers and duties in connection with the
administration of the Plan as the Administrative Committee may from time to time
prescribe (including the power to subdelegate);

8



--------------------------------------------------------------------------------



 



                    (g)     To exercise powers granted the Administrative
Committee under other Sections of the Plan; and
                    (h)     To take all actions necessary for the administration
of the Plan, including determining whether to hold or discontinue insurance
policies purchased in connection with the Plan.
          6.4     Powers and Duties of the Investment Committee
                    The Investment Committee shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:
                    (a)     To oversee any rabbi trust; and
                    (b)     To appoint agents, and to delegate to them such
powers and duties in connection with its duties as the Investment Committee may
from time to time prescribe (including the power to subdelegate).
          6.5     Construction and Interpretation
                    The Administrative Committee shall have full discretion to
construe and interpret the terms and provisions of this Plan, to make factual
determinations and to remedy possible inconsistencies and omissions. The
Administrative Committee’s interpretations, constructions and remedies shall be
final and binding on all parties, including but not limited to the Affiliated
Companies and any Participant or Beneficiary. The Administrative Committee shall
administer such terms and provisions in a uniform and nondiscriminatory manner
and in full accordance with any and all laws applicable to the Plan.
          6.6      Information
                    To enable the Committees to perform their functions, the
Affiliated Companies adopting the Plan shall supply full and timely information
to the Committees on all matters relating to the compensation of all
Participants, their death or other events that cause termination of their
participation in this Plan, and such other pertinent facts as the Committees may
require.
          6.7      Committee Compensation, Expenses and Indemnity
                    (a)     The members of the Committees shall serve without
compensation for their services hereunder.
                    (b)     The Committees are authorized to employ such
accounting, consultants or legal counsel as they may deem advisable to assist in
the performance of their duties hereunder.
                    (c)     To the extent permitted by ERISA and applicable
state law, the Company shall indemnify and hold harmless the Committees and each
member thereof, the Board and any delegate of the Committees who is an employee
of the Affiliated Companies against any and all expenses, liabilities and
claims, including legal fees to defend against such liabilities and claims
arising out of their discharge in good faith of responsibilities under or
incident to the Plan, other

9



--------------------------------------------------------------------------------



 



than expenses and liabilities arising out of willful misconduct. This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under ERISA and state law.
          6.8      Claims
                    The Company’s standardized “Northrop Grumman Nonqualified
Retirement Plans Claims and Appeals Procedures” shall apply in handling claims
and appeals under this Plan.
ARTICLE VII
MISCELLANEOUS
          7.1     Unsecured General Creditor
                    Participants and their Beneficiaries, heirs, successors, and
assigns shall have no legal or equitable rights, claims, or interest in any
specific property or assets of the Affiliated Companies. No assets of the
Affiliated Companies shall be held in any way as collateral security for the
fulfilling of the obligations of the Affiliated Companies under this Plan. Any
and all of the Affiliated Companies’ assets shall be, and remain, the general
unpledged, unrestricted assets of the Affiliated Companies. The obligation under
the Plan of the Affiliated Companies adopting the Plan shall be merely that of
an unfunded and unsecured promise of those Affiliated Companies to pay money in
the future, and the rights of the Participants and Beneficiaries shall be no
greater than those of unsecured general creditors. It is the intention of the
Affiliated Companies that this Plan be unfunded for purposes of the Code and for
purposes of Title I of ERISA.
          7.2     Restriction Against Assignment
                    (a)     The Company shall pay all amounts payable hereunder
only to the person or persons designated by the Plan and not to any other person
or corporation. No part of a Participant’s Accounts shall be liable for the
debts, contracts, or engagements of any Participant, his or her Beneficiary, or
successors in interest, nor shall a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, commute, assign, pledge, encumber or charge any distribution or
payment from the Plan, voluntarily or involuntarily, the Administrative
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Administrative Committee shall
direct.
                    (b)     The actions considered exceptions to the vesting
rule under Section 4.2 will not be treated as violations of this Section.

10



--------------------------------------------------------------------------------



 



                    (c)     Notwithstanding the foregoing, all or a portion of a
Participant’s vested Account balance may be paid to another person as specified
in a domestic relations order that the Administrative Committee determines is
qualified (a “Qualified Domestic Relations Order”). For this purpose, a
Qualified Domestic Relations Order means a judgment, decree, or order (including
the approval of a settlement agreement) which is:
                              (1)     issued pursuant to a State’s domestic
relations law;
                              (2)     relates to the provision of child support,
alimony payments or marital property rights to a spouse, former spouse, child or
other dependent of the Participant;
                              (3)     creates or recognizes the right of a
spouse, former spouse, child or other dependent of the Participant to receive
all or a portion of the Participant’s benefits under the Plan; and
                              (4)     meets such other requirements established
by the Administrative Committee.
                              The Administrative Committee shall determine
whether any document received by it is a Qualified Domestic Relations Order. In
making this determination, the Administrative Committee may consider the rules
applicable to “domestic relations orders” under Code section 414(p) and ERISA
section 206(d), and such other rules and procedures as it deems relevant.
          7.3     Restriction Against Double Payment
                    If a court orders an assignment of benefits despite
Section 7.2, the affected Participant’s benefits will be reduced accordingly.
The Administrative Committee may use any reasonable actuarial assumptions to
accomplish the offset under this Section.
          7.4     Withholding
                    There shall be deducted from each payment made under the
Plan or any other compensation payable to the Participant (or Beneficiary) all
taxes, which are required to be withheld by the Affiliated Companies in respect
to such payment or this Plan. The Affiliated Companies shall have the right to
reduce any payment (or compensation) by the amount of cash sufficient to provide
the amount of said taxes.
          7.5     Amendment, Modification, Suspension or Termination
                    The Company may, in its sole discretion, terminate, suspend
or amend this Plan at any time or from time to time, in whole or in part for any
reason. Notwithstanding the foregoing, no amendment or termination of the Plan
shall reduce the amount of a Participant’s Account balance as of the date of
such amendment or termination. Upon termination of the Plan, distribution of
balances in Accounts shall be made to Participants and Beneficiaries in the
manner and at the time described in Article V, unless the Company determines in
its sole discretion that all such amounts shall be distributed upon termination
in accordance with the requirements under Code section 409A.

11



--------------------------------------------------------------------------------



 



          7.6     Governing Law
                    To the extent not preempted by ERISA, this Plan shall be
construed, governed and administered in accordance with the laws of Delaware.
          7.7     Receipt and Release
                    Any payment to a payee in accordance with the provisions of
the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Plan, the Committees and the Affiliated Companies. The
Administrative Committee may require such payee, as a condition precedent to
such payment, to execute a receipt and release to such effect.
          7.8     Payments on Behalf of Persons Under Incapacity
                    In the event that any amount becomes payable under the Plan
to a person who, in the sole judgment of the Administrative Committee, is
considered by reason of physical or mental condition to be unable to give a
valid receipt therefore, the Administrative Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person. Any payment made pursuant to such
determination shall constitute a full release and discharge of the
Administrative Committee and the Company.
          7.9     Limitation of Rights and Employment Relationship
                    Neither the establishment of the Plan, any trust nor any
modification thereof, nor the creating of any fund or account, nor the payment
of any benefits shall be construed as giving to any Participant, or Beneficiary
or other person any legal or equitable right against the Affiliated Companies or
any trustee except as provided in the Plan and any trust agreement; and in no
event shall the terms of employment of any Employee or Participant be modified
or in any way be affected by the provisions of the Plan and any trust agreement.
          7.10   Headings
                    Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.
          7.11   Liabilities Transferred to HII
                    Northrop Grumman Corporation distributed its interest in
Huntington Ingalls Industries, Inc. (“HII) to its shareholders on March 31, 2011
(the “HII Distribution Date”). Pursuant to an agreement between Northrop Grumman
Corporation and HII, on the HII Distribution Date certain employees and former
employees of HII ceased to participate in the Plan and the liabilities for these
participants’ benefits under the Plan were transferred to HII. On and after the
HII Distribution Date, the Company and the Plan, and any successors thereto,
shall have no further obligation or liability to any such participant with
respect to any benefit, amount, or right due under the Plan.
*   *   *

12



--------------------------------------------------------------------------------



 



                    IN WITNESS WHEREOF, this Plan is hereby executed by a duly
authorized officer on this 27th day of June, 2011.

            NORTHROP GRUMMAN CORPORATION
      By: 
/s/ Debora L. Catsavas  
    Debora L. Catsavas      Vice President, Compensation, Benefits &
International     

13